Citation Nr: 0718541	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-41 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an increased rating for right knee disability, 
currently rated as 20 percent disabling.

Entitlement to an increased rating for left knee disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In February 2006, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in August 2006, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint, as well as 
degenerative changes with some pain on motion.  

2.  The veteran's right knee disability is not productive of 
lateral instability, subluxation, limitation of extension to 
more than 5 degrees, or limitation of flexion to less than 30 
degrees.  

3.  The veteran's left knee disability is manifested by 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint, as well as 
degenerative changes with some pain on motion.  

4.  The veteran's left knee disability is not productive of 
lateral instability, subluxation, limitation of extension to 
more than 5 degrees, or limitation of flexion to less than 30 
degrees.  

CONCLUSIONS OF LAW

1.  The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 20 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2006).

2.  The veteran's left knee disability does not warrant more 
than the currently assigned evaluation of 20 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in January 2004 and September 2006.  In the September 
2006 letter, VA specifically informed the appellant that he 
should submit any pertinent evidence in his possession and 
provided notice of the type of evidence necessary to 
establish an effective date for an increased rating.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in February 2007.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency on either claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  

A February 2004 VA exam report notes that the veteran 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, locking, fatigability, and lack of 
endurance in his knees.  He reported that he had daily pain 
and experiences flare-ups with certain movements or any 
strenuous activity.  He does not use crutches, braces, canes, 
or corrective shoes.  He reported that he had missed four 
days of work due to his last knee surgery, but had not 
otherwise missed work.  He stated that he was unable to do 
strenuous activity or sports.  

Range of motion testing revealed full extension of both 
knees.  Flexion was to 95 degrees on the right and 100 
degrees on the left.  The veteran had pain on extremes of the 
ranges of motion.  The examiner opined that there was no 
fatigue, weakness, or lack of endurance.  The examiner stated 
that he could not comment on increased functional impairment 
with flare-ups or repetitive motion without resorting to 
speculation.  The examination disclosed no effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Weight bearing was good 
but the veteran walked with a limp.  There was no ankylosis.  

A March 2004 surgical orthopedic consult notes that the right 
knee had moderate effusion.  Range of motion of the right 
knee was from five to 130 degrees.  His ligament exam of the 
right knee showed all ligaments to be stable.  His left knee 
had no effusion.  Range of motion of the left knee was from 
zero to 120 degrees.  Posterior drawer and Lachman testing 
was normal.  The VA examiner opined that the veteran's 
disability rating should be increased given the severity of 
the osteoarthritis of the knees.  The examiner opined that 
the veteran's knee disabilities make it very difficult for 
the veteran to do his job.  The examiner also opined that 
because the veteran is only 44 years old, a total knee 
replacement would not be a good option.  Further arthroscopic 
knee surgeries are also not an option because the symptoms 
are due to arthritis.  X-ray studies showed joint space 
narrowing of the right knee as well as some end plate 
hypertrophy laterally and prominence of both anterior and 
posterior tibial spines.  The left knee showed similar 
narrowing of the joint space with similar prominence of the 
tibial spine.  Posteriorly in the left knee joint there was a 
very small fabella seen.  

An April 2004 VA medical record notes minimal effusion in the 
right knee.  Range of motion of the right knee was -3 degrees 
to 125 degrees and the left knee was from zero degrees to 125 
degrees.  Muscle strength was full and sensation was grossly 
intact.  It was noted that the right knee had minimum laxity 
in the MCL/ACL.  Valgus stress test was 30 degrees with pain.  
The left knee exhibited minimum laxity in the LCL, without 
pain.  There was patellar femoral crepitation present on 
active range of motion, right worse than left.  Knee braces 
were prescribed as well as shoe inserts.  The veteran 
reported feeling 75 percent better with the braces.  

A June 2004 VA medical record notes that the veteran was seen 
for issuance of knee braces for his bilateral knees.  

An April 2005 VA medical record notes that the veteran was 
prescribed knee braces a year ago to help stabilize his 
patellas and to decrease pain with weight bearing activities; 
however, the braces were not comfortable after wearing them 
for several hours.  On exam, strength of bilateral quadriceps 
and hamstrings was 5/5with functional range of motion 
bilaterally.  The veteran described his pain as 10/10 on the 
right and 5/10 on the left, with heavy weight bearing 
activities.  The veteran works full time as a painter.  The 
veteran was measured for new knee braces for stabilization of 
his patellas.  

A June 2005 VA exam report notes that the claims folder was 
not available for review.  It was noted that the veteran 
complained of bilateral knee pain, stiffness, swelling, 
redness, instability, and locking.  He takes Vicodin and 
Tramadol.  The left knee flares up about three times a week, 
lasting about 2 days each time, and the right knee is 
constantly bad.  The veteran has bilateral knee braces.  On 
exam the left knee motion was from zero degrees of extension 
to 105 degrees of flexion, with pain at the extreme of 
flexion.  The right knee extended to zero degrees and flexed 
to 75 degrees, with pain at the end of flexion.  On 
repetitive use, the left knee extended to zero degrees and 
flexed to 90 degrees, and the right knee extended to zero 
degrees and flexed to 65 degrees, with pain at the extremes 
of flexion.  The examiner stated that commenting on further 
limitation during flare-ups would require ungrounded 
speculation.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement.  There was 
tenderness of both knees at the joint lines and over the 
patellae.  There was crepitus with flexion of the knees, 
bilaterally.  There was no unusual shoe wear pattern.  The 
veteran has an antalgic gait, limping on his right lower 
extremity.  There were no constitutional symptoms of 
inflammatory arthritis.  

An October 2006 private medical record from Dr. Ohl, notes 
that the veteran had had increasing discomfort in both knees.  
His pain was primarily associated with going up and down 
stairs and ladders, which is part of his work.  The exam 
revealed mild effusions in both knees, with positive patellar 
crepitation.  There was no tenderness along the medial or 
lateral joint line.  Dr. Ohl stated that the veteran's knees 
are aggravated by his work.  He has osteoarthritis of both 
knees, especially in the patellofemoral joints.  Cortisone 
shots have not helped in the past.  Synvisc injections were 
recommended.  Dr. Ohl stated that the veteran is not a 
candidate for knee replacement currently.  

The January 2007 VA examination report notes that the claims 
file was reviewed by the examiner.  The examiner opined that 
the veteran had been examined in 2001, 2003, 2004, and 2005, 
for the same complaints, with essentially the same results on 
exam each time.  The veteran complained of pain, locking, and 
a feeling of his knees collapsing underneath him, which 
causes him to stumble.  He works as a painter and is able to 
catch himself, but he has fallen down.  He does not have 
locking in the sense that he cannot bend his knees.  The 
veteran stated that his knees are swollen nearly all the 
time.  He reportedly takes Etodolac and Vicodin, with some 
relief.  He has had Synvisc injections, and some cortisone 
shots.  The veteran stated that after he stands for five 
hours out of an eight hour workday, he gets an increase in 
the pain and discomfort.  He can only walk 0.25 mile before 
he must find a place to sit down.  The veteran stated that he 
uses a cane two to three days a week.  Kneeling aggravates 
his knee pain dramatically.  The veteran works full time as a 
painter; he has lost 10 days in the past year.  He has no 
problems with activities of daily living.  

On exam the veteran was wearing braces on both knees.  He 
walked with a limp.  There was a very slight amount of 
effusion, which the examiner opined was not a significant 
amount.  Range of motion testing revealed extension to zero 
degrees, bilaterally.  Flexion of the right knee was to 125 
degrees, and the left knee flexion was to 115 degrees.  The 
examiner opined that the veteran completed the range of 
motion testing easily, with seemingly no real pain; there was 
discomfort, however.  Repetitive motion did not change the 
range of motion testing at all.  There was no abnormality on 
varus or valgus stress test, and no drawer or McMurry's sign 
could be elicited.  There was some tenderness of the joint 
spaces, bilaterally, and there was crepitus particularly on 
the left knee with repetitive motion, but there was no change 
in the range of motion noted.  There was no evidence of 
abnormal shoe wear pattern.  MRI done in 2006 showed some 
chondromalacia and extensive degenerative changes in both 
knees.  



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  



Analysis

The currently assigned evaluation of 20 percent for each knee 
is assigned on the basis of dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 
rating in excess of 20 percent is not provided by this 
Diagnostic Code.

A review of the medical evidence of record shows that the 
veteran has consistently reported feelings of instability and 
that his knees are collapsing underneath him, as well as that 
he wears knee braces and uses a cane two or three times a 
week.  Although there was a finding of minimal laxity and 
positive valgus on the right at the April 2004 VA orthopedic 
evaluation, and the veteran was prescribed knee braces for 
stabilization of the patellae, there has been no finding of 
lateral instability or subluxation on any of the VA 
examinations or in the private medical record submitted.  The 
Board notes that the February 2004 VA examiner noted that 
there was no evidence of instability on examination of the 
knees.  The March 2004 surgical orthopedic consult report 
notes that all ligaments of the right knee were stable and 
the left knee had normal Lachman testing.  The June 2005 VA 
examiner noted that there was no objective evidence of 
instability or weakness in the knees.  Finally, the January 
2007 VA examiner noted that there was no abnormality on varus 
or valgus stress test, and no drawer or McMurray's sign.  
Therefore, neither the veteran's right knee disability nor 
his left knee disability warrants a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran was diagnosed with post-traumatic degenerative 
joint disease of the knees.  However, a review of the medical 
evidence of records shows that on most occasions, extension 
of both knees has been full and on no occasion has it been 
limited to more than 5 degrees.  The examiners have generally 
noted no atrophy, , no lack of coordination, and no evidence 
of weakness or fatigability such as would indicate additional 
functional impairment of either knee.  In addition, none of 
the medical evidence identifies pain resulting limitation of 
extension of either knee to more than 5 degrees.  In 
addition, none of the examiners has been able to quantify any 
additional functional impairment during flare-ups.  
Therefore, the Board concludes that neither knee disability 
warrants a compensable rating under Diagnostic Code 5261.  

The medical evidence consistently shows that the veteran has 
nearly full flexion of the knees; in fact, at the January 
2007 VA exam he had 125 degrees of flexion of the right knee 
and 115 degrees flexion of the left knee.  At a March 2004 VA 
orthopedic consult he had 130 degrees of flexion in the right 
knee and 120 degrees of flexion in the left knee.  As noted 
above, there is no evidence of increased functional 
impairment due to incoordination or weakness.  Despite the 
notation that he has some discomfort and pain on the end 
ranges of motion, the most recent VA examiner noted that the 
range of motion testing was done easily, with seemingly no 
real pain.  Additionally, repetitive motion testing did not 
change the range of motion at all.  Although the functional 
impairment on repeated or prolonged use is probably greater 
than that demonstrated at the VA examinations, it is clear 
that when all pertinent disability factors are considered, 
flexion of neither knee is limited to less than 30 degrees.  
Accordingly, neither knee disability warrants a higher rating 
under Diagnostic Code 5260.    

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation for either knee 
disability but has found none.  Moreover, the Board has 
considered the benefit-of-the-doubt doctrine but finds that 
it is not applicable to either claim because the 
preponderance of the evidence is against the claims.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for either the right knee disability or the left knee 
disability and that the manifestations of these disabilities 
are not in excess of those contemplated by the assigned 
evaluations.  In the Board's opinion, there is no indication 
in the record that the average industrial impairment from 
either disability would be in excess of that contemplated by 
the assigned evaluations.  Therefore, referral of this case 
for extra-schedular consideration is not in order.


ORDER

Entitlement to an increased rating for right knee disability 
is denied.

Entitlement to an increased rating for left knee disability 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


